Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 9, 11, 12, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. Pub. No. US 2017/0323489 A1 [Clement] in view of Ross et al. Pub. No. US 2018/0157333 A1 [Ross].
1.  Clement discloses an artificial reality system [Figs. 3A-3B] comprising: a head-mounted display (HMD) [300] configured to output artificial reality content to a user of the HMD [¶ 69], wherein the artificial reality content includes one or more avatars corresponding to one or more other users participating in an artificial reality environment [310, 320]; and a suspend mode engine configured to, in response to user input, enable a suspend mode environment for the user of the HMD, wherein the suspend mode engine at least one of: replaces the artificial reality environment with the suspend mode environment at the HMD, mutes the one or more avatars and the artificial reality environment at the HMD [¶ 68 where muting includes removing a negative attribute], or renders the one or more avatars in static positions within the suspend mode environment.  Clement is silent on in which an avatar corresponding to the user stops participating in the artificial reality environment and the one or more avatars corresponding to the one or more other users continue participating in the artificial reality environment at respective HMDs.  However Ross teaches hiding an avatar while other avatars remain 
4.  Clement in view of Ross is silent on wherein the suspend mode engine is further configured to move the one or more avatars away from an avatar of the user when the one or more avatars are within a personal space threshold from the avatar of the user in response to the suspend mode environment being enabled.  However there are a finite number of changeable avatar attributes.  The personal space of the avatars is one such attribute.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clement in view of Ross as required by this claim, since “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).
	5.  The examiner takes official notice that it is notoriously old and well known in the art to have an artificial reality environment with a solid-color background as required by the claim.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clement in view of Ross as required by this claim, since such a modification affords ease of use.
6.  The examiner takes official notice that it is notoriously old and well known in the art to play background music in an artificial reality environment.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clement in view of Ross as required by this claim, since such a modification provides audio feedback.

9.  Clement in view of Ross teaches wherein at least one user of the other users of the respective HMDs is unable to interact with the avatar corresponding to the user of the HMD within the artificial reality environment after the suspend mode environment is enabled for the user at the HMD [Ross ¶ 32 where in private mode the other user is blocked].
11.  Clement in view of Ross teaches wherein the suspend mode engine is further configured to:
render a user interface (UI) element for each of the one or more avatars within the suspend mode environment [Ross Fig. 1: 110A, 110B], wherein each UI element is selectable via a selection gesture performed by the user [112, 116]; and in response to detecting the selection gesture of a first UI element corresponding to a first avatar of the one or more avatars, at least one of: render a first selectable virtual element configured to, when selected, mute the first avatar at the HMD when the user returns to the artificial reality environment, render a second selectable virtual element configured to, when selected, block the first avatar and an avatar of the user from interacting when the user returns to the artificial reality environment [privacy mode engaged], or render a third selectable virtual element configured to, when selected, report the first avatar to a review entity associated with the AR experience.
12.  Clement in view of Ross teaches a visual change of the user representation by the privacy engine [Ross ¶ 28] but is silent on wherein the first avatar is highlighted when the first UI element corresponding to the first avatar is selected.  However there are a finite number of visual changes and highlighting is one such change.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clement in view of Ross as required by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).
14.  Clement discloses a method comprising: outputting, at a head mounted display (HMD) of an artificial reality system [Figs. 3A-3B, 300], artificial reality content to a user of the HMD [¶ 69], wherein the artificial reality content includes one or more avatars corresponding to one or more other users participating an artificial reality environment [310, 320]; and in response to user input, enabling a suspend mode environment for the user of the HMD by at least one of: replacing the artificial reality environment with the suspend mode environment at the HMD, muting the one or more avatars and the artificial reality environment at the HMD [¶ 68 where muting includes removing a negative attribute], or
rendering the one or more avatars in static positions within the suspend mode environment.  Clement is silent on in which an avatar corresponding to the user stops participating in the artificial reality environment and the one or more avatars corresponding to the one or more other users continue participating in the artificial reality environment at respective HMDs.  However Ross teaches hiding an avatar while other avatars remain unchanged [¶ 28].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clement with Ross as required by this claim, since such a modification increases the functionality of the system.
17.  The examiner takes official notice that it is notoriously old and well known in the art to have an artificial reality environment with a solid-color background as required by the claim.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clement in view of Ross as required by this claim, since such a modification improves usability.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).
20.  Clement discloses a non-transitory computer-readable storage medium comprising instructions that configure one or more programmable processors [¶¶ 103-106] to: output, at head mounted display (HMD) of an artificial reality system [Figs. 3A-3B, 300], artificial reality content to a user of the HMD [¶ 69], wherein the artificial reality content includes one or more avatars corresponding to one or more other users participating an artificial reality environment [310, 320]; and in response to user input, enable a suspend mode environment and wherein the instructions that configure the one or more programmable processors to enable the suspend mode environment for the user of the HMD further configure the one or more programmable processors at least one of: replace the artificial reality environment with the suspend mode environment at the HMD, mute the one or more avatars and the artificial reality environment at the HMD [¶ 68 where muting includes removing a negative attribute], or render the one or more avatars in static positions within the suspend mode environment.  Clement is silent on for the user of the HMD in which an avatar corresponding to the user stops participating in the artificial reality environment and the one or more avatars corresponding to the one or more other users .
Allowable Subject Matter
Claims 2, 3, 10, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Arguments [11/25/20] are fully considered but moot owing to the new grounds of rejection detailed above.  The action is made final.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/24/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gustavo Polo/              Primary Examiner, Art Unit 2694